Title: From John Adams to James Warren, 1 October 1775
From: Adams, John
To: Warren, James


     
      Philadelphia Octr. 1. 1775
      Dear sir
     
     This Morning I received your kind Favours of the 11th. and 19th. Ultimo—with the Enclosures. Drapers Paper is a great Curiosity and you will oblige me by Sending it as often as posible.
     
     The Foreign News you mention, is all a Delusion my Friend. You may depend upon it, every Measure is preparing by the Ministry to destroy Us if they can, and that a Sottish Nation is Supporting them.
     Heaven helps those who help themselves, and I am happy to find a Disposition so happily rapidly growing in America to exert itself.
     The Letters, by your Packett from my Family, have given me Serious Concern indeed. I am much at a Loss what Course to take. I have thoughts of returning home. I fear, my dear Mrs. Adams’s Health will sink under the Burthen of Care that is upon her. I might well enough be Spared from this Place, where my Presence is of no Consequence, and my Family might derive some Advantage from my being there, and I might have an opportunity of attending a Conference between a Committee of this Congress and the Council of Mass. Where perhaps I might be of more service than I can here. However I am not determined. My Friend, your secretary is very much averse to my going. I dont know what to do.
     The Committee who are going to the Camp, are Dr. Franklin Mr. Lynch and Coll. Harrison, who I hope will be received with Friendship and Politeness—by all our Friends.
     I assure you, sir, there is a serious Spirit here—Such a Spirit as I have not known before.
     The Committee by whom this Letter will go, are determined Americans. I fear that two of them, I mean Mr. L. and H. may have received Some unfavourable Impressions from Misrepresentations, concerning our Province, but these will be easily removed, by what they will see, and hear I hope. I wish that every Civility may be Shewn them, which their Fortunes, Characters and Stations demand.
     Our news from England, is, Troops from England Scotland, Ireland, and Hanover—Poor old Britania! I am, your Friend,
     
      John Adams
     
    